


November 30, 2015
To:
Granite Hill Capital Ventures, LLC

Re:    Payoff of Obligations
Gentlemen:
The undersigned, Granite Hill Capital Ventures, LLC, a Delaware limited
liability company (the “Obligee”), has been advised that Calpian, Inc., a Texas
corporation (the “Company”), intends to pay-off all amounts the Company owes the
Obligee. The total aggregate balance due to the Obligee from the Company as of
today is $5,743,592.00 (the “Pay-off Amount”).
Upon Obligee’s receipt of the Pay-off Amount, Obligee hereby acknowledge and
agree that (i) payment to Obligee of the Pay-off Amount, by wire to the account
specified on Schedule A hereto, will constitute payment in full and complete
satisfaction of all of the Company’s obligations to Obligee and that such shall
have been paid in full and irrevocably discharged, terminated and released; (ii)
within three business days of the date on which the Payoff Amount has been paid
to the undersigned, any collateral in its possession, which collateral is
identified on Schedule B hereto, shall be delivered to the Company; and (iii)
all documents and agreements between the Company and the Obligee governing the
subject obligations shall automatically terminate and be of no further force or
effect (it being understood that the undersigned shall be deemed to have
automatically and permanently waived any rights to receive any prepayment fees
or premiums under such documents), except for such provisions in the documents
and agreements which by their terms specifically survive termination. Upon
payment of the Pay-off Amount, the Obligee authorize the Company or its
designees to file any UCC-3 termination statement and any other release of
termination documentation required to terminate any security interest previously
held by the Obligee.
The undersigned has signed below to indicate its consent to be bound by the
terms and conditions of this letter agreement.
Very truly yours,
Granite Hill Capital Ventures,
LLC                                                            
                                                
By:
Title:
                            








                        




--------------------------------------------------------------------------------




Schedule A
Pay-off account Wire instructions


Schedule B
POSSESSORY COLLATERAL
None.




